Citation Nr: 1508259	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for headaches, to include as secondary to claimed vision and dental disorders.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to December 1985, which subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed the above issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's dental issues, the Board notes that the Veteran has claimed those issues as a result of dental repairs that occurred as a result of service, to include a motor vehicle accident in February 1987 on the way to a period of active duty for training (ACDUTRA).  The Veteran's service treatment records confirm this motor vehicle accident and dental treatment in service.  The Veteran has not been afforded any dental examination on appeal.

Likewise, the Veteran has claimed that he has several eye conditions as a result of his military service, to include exposure to jet exhaust, a foreign object in the eye/solvent, and vibration concentration.  The Veteran's service treatment records do indicate treatment for solvent in the eye (foreign object in the eye) and notes that he had eye sensitivity to soap used to clean aircraft.  The Veteran is also concededly exposed to jet exhaust as a result of his service in the Air Force.  A VA eye examination has not been afforded to the Veteran on appeal.

In light of the evidence of record with regards to the Veteran's vision and dental issues, the Board finds that the extremely low threshold for obtaining VA examinations and medical opinions in this case has been met and a remand is necessary in order to afford the Veteran examinations of those claimed disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the Veteran's headaches claim, the Veteran underwent VA examinations of that condition in May 2012 and December 2012.  The Board notes that the direct service connection opinion rendered by the May 2012 examiner is inadequate as it does not address the Veteran's lay statements regarding continuity of symptomatology since 1984 and minimally addresses the Veteran's treatment during military service for tension headaches in April 1983.  Moreover, the December 2012 examiner only addressed the Veteran's headaches with regard to his claimed dental disorder and never addressed relationship to his claimed vision disorder.  A remand in order to obtain another VA examination that adequately addresses the Veteran's lay statements and contentions on appeal is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Muskogee VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed vision, dental, and headache disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyolitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  

For any dental disorder found, the examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to any dental trauma during military service, to include the noted February 1987 motor vehicle accident for which he was treated.  

The examiner should address any dental treatment records in the claims file, and any lay evidence regarding any trauma suffered in service, symptomatology in service and continuity of symptomatology after service.

The examiner is also asked to specifically interpret the Veteran's service dental treatment, including stating whether such teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of the Veteran's entrance into service.

All opinions must be accompanied by a clear rationale.  
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether any current bilateral eye/vision disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.

Following review of the claims file and examination of the Veteran, the examiner should identify any bilateral eye disorders found, including myopia and/or presbyopia.  

The examiner is reminded, however, that generally refractive errors of the eye are not diseases or injuries with the applicable regulations regarding "disabilities" for VA purposes.  See 38 C.F.R. § 3.304(c) (2014).  Thus, the examiner should focus on disorders other than refractive error of the eyes during his/her examination.

The examiner should then opine whether any bilateral eye disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are caused by military service, to include exposure to jet exhaust and/or soap or other cleaning chemicals as a result of his service.  The examiner should also specifically address the September 1983 treatment for getting solvent in his eyes (foreign object in the eyes).  

The examiner should also discuss any of the Veteran's lay evidence with respect to continuity of symptomatology after discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether any headache disorder is related to his military service or claimed dental and vision disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any headache disorder found.  The examiner should opine as to any disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include the treatment in April 1983 for tension headaches.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  

The examiner should also discuss the May 2012 and December 2012 VA examinations and the findings and conclusions by those examiners, as well as any other pertinent evidence of record, as appropriate.

Then, the examiner should additionally opine whether (1) the Veteran's headache disorder is caused by his claimed dental and/or vision disorders, or (2) whether his headache disorder is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his claimed dental and/or vision disorders.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for vision, dental, and headache disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




